Citation Nr: 1121738	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  

2.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a Decision Review Officer (DRO) hearing in September 2005.  

In October 2010, the Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of this remand was to undertake additional procedural and evidentiary development.  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, the record is found to reasonably raise the question of whether the Veteran is unemployable due his service-connected bilateral hearing disability.  Hence, a claim for a TDIU rating has been listed on the title page.  

Further, in March 2011, the Veteran submitted evidence directly for the Board's consideration.  The Veteran's representative supplied a waiver of his right to have this evidence initially considered by the RO in a May 2011 Informal Hearing Presentation.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  

Finally, the issues of service connection for a balance disorder, dizziness, and a headache disorder, all claimed as secondary to the service-connected tinnitus and bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the AMC.  


REMAND

The Veteran asserts that he is entitled to a higher initial rating for his service-connected bilateral hearing loss, which was initially rated as noncompensable (no percent) disabling under Diagnostic Code (DC) 6100, due to the inadequacy of the initial evaluation.  38 C.F.R. §§ 4.85 and 4.86.  

Notably, in a June 2003 VA audiological evaluation, the Veteran complained of unilateral hearing loss.  Hearing sensitivity through 2000 Hz showed moderate loss in the higher frequencies for the right ear, and mild to moderate sensorineural hearing loss for the left ear.  His speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 in the left ear.  Here, the Veteran was diagnosed with sensorineural hearing loss, left ear worse than right.  

In conjunction with the current appeal, the Veteran underwent a VA audiology examination in August 2004.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
55
39
LEFT
25
50
65
65
51

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  

These scores are reflective of Level I hearing in the right ear and Level I hearing in the left, warranting no more than a noncompensable evaluation under the appropriate diagnostic code.  38 C.F.R. §§ 4.85, 4.86, including DC 6100 (2010).  The Veteran was diagnosed with sensorineural hearing loss.  

On private audiology examination in April 2007, pure tone thresholds, in decibels, were noted as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
-
60
38
LEFT
25
65
-
70
53

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 in the left ear.  These scores are reflective of Level I hearing in the right ear and Level I hearing in the left, warranting no more than a noncompensable evaluation under the appropriate diagnostic code.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).  

A January 2008 VA audiology evaluation report shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
-
55
37
LEFT
30
60
-
65
52

Speech audiometry testing was not conducted.  These scores, 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010), Table VIA, are reflective of Level I hearing in the right ear and Level III hearing in the left, warranting no more than a noncompensable evaluation.  

On private audiology examination in April 2008, pure tone thresholds, in decibels, were noted as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
65
55
48
LEFT
35
70
65
65
59

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 72 in the left ear.  These scores are reflective of Level I hearing in the right ear and Level V hearing in the left, warranting no more than a noncompensable evaluation under the appropriate diagnostic code.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).  

On VA examination and the accompanying authorized audiological evaluation, dated in November 2010, pure tone thresholds, in decibels, were noted as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
50
60
45
LEFT
35
65
60
70
58

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 82 in the left ear.  These scores are reflective of Level II hearing in the right ear and Level IV hearing in the left, warranting no more than a noncompensable evaluation under the appropriate diagnostic code.  38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).  

The November 2010 VA audiologist noted a history of bilateral asymmetric hearing loss which is worse in the left ear, which requires the use of hearing amplification devices.  The audiologist indicated that the Veteran was not currently employed, and that he denied recreational noise exposure.  

The Board is aware, that as of his November 2010 VA audiology examination, the record does not support a finding of a compensable evaluation for the service-connected bilateral hearing loss.  

However, the Veteran has intimated in various written statements that he has been unemployed since 2003 primarily due to his bilateral hearing loss.  

In fact, the record shows that in a September 2009 decision, the Social Security Administration (SSA) granted the Veteran's claim for Disability and Disability Insurance Benefits since December 2007 due, in part, to his mild to moderate sensorineural hearing loss.  

The Board must accordingly consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Further, the Board notes that there is no VA examination addressing the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As the Veteran has submitted various statements, as recently as March 2011, asserting that his bilateral hearing disability has markedly interfered with his employment status beyond that interference contemplated by his assigned rating, the Board must remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim for a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  

This letter should also set forth VA's practices in assigning disability ratings and effective dates for those ratings.  

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded another audiological examination in order to evaluate the severity of the service-connected hearing disability.  

The claims file should be made available to the examiner for review in connection with his evaluation of the Veteran.  

The examiner should review the findings of both private and VA audiologists who have examined the Veteran for his bilateral hearing loss.  

The examination should include all indicated audiometric studies, including audiometric testing and Maryland CNC testing.  

The examiner is requested to render an opinion as to whether the service-connected bilateral hearing loss precludes the Veteran from engaging in substantially gainful employment consistent with work and educational background.  The examiner should describe how the bilateral hearing loss impairs the Veteran's occupational functioning and daily activities, supporting such opinion with reference to identified symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

3.  Following completion of all indicated development, the RO should readjudicate the claims for an increased rating and for a TDIU rating in light of all the evidence of record.  See Martinak v. Nicholson, supra.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  
Department of Veterans Affairs


